Citation Nr: 1335626	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  98-07 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic lumbosacral spine disorder.  

2.  Entitlement to service connection for a chronic cervical spine disorder, claimed as secondary to a lumbosacral spine disorder.  

3.  Entitlement to service connection for a chronic left ankle disorder, claimed as secondary to a lumbosacral spine disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

In May 2003, the Veteran testified before a Veterans Law Judge (VLJ) seated at the RO.  A transcript of that hearing has been associated with the claims file.  

These claims were originally denied by the Board in April 2005.  In October 2006, the Veterans Claims Court vacated the Board's decision and remanded these issues for further consideration.  In subsequent August 2007, December 2009, and October 2012 actions, the Board returned these issues to the RO for further development and adjudication.  

These remands requested that the RO provide Veterans Claims Assistance Act of 2000 (VCAA) notice, obtain additional VA post-service medical treatment records, and afford the Veteran a VA examination and Board hearing.  As will be discussed in greater detail below, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also requested Veterans Health Administration (VHA) medical opinions in October 2011 and again in November 2011.  

During the pendency of the appeal, the VLJ who presided over the May 2003 hearing retired.  A VLJ who presides over a hearing must also partake in any final adjudication of the same appeal.  38 C.F.R. § 20.707 (2013).  Because this judge was no longer available, the Veteran was offered, and accepted, another hearing before a current VLJ.  Per his stated preference, a videoconference hearing was scheduled in August 2013, and he was provided written notice in July 2013 of the date, time, and location of this hearing.  He did not report for his hearing and has not, to date, presented an explanation for his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.  


FINDINGS OF FACT

1.  An injury or disease of the lumbosacral spine was not shown in service.  

2.  A lumbosacral spine disorder, diagnosed as arthritis, degenerative disc disease, and/or a lumbosacral strain, was not shown to a compensable degree within one year of service; symptoms of a lumbosacral spine disorder were not continuous since service.

3.  A current lumbosacral spine disorder is not causally or etiologically related to service.

4.  An injury or disease of the cervical spine was not shown in service, did not manifest to a compensable degree within a year of service separation, or result in continuous symptomatology since service.  

5.  A current cervical spine disorder is not causally or etiologically related to service, or to a service-connected disability.  

6.  An injury or disease of the left ankle was not shown in service, did not manifest to a compensable degree within a year of service separation, or result in continuous symptomatology since service.  

7.  A current left ankle disorder is not causally or etiologically related to service, or to a service-connected disability.  



CONCLUSIONS OF LAW

1.  A chronic lumbosacral spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A chronic cervical spine disorder was not incurred in or aggravated by service, or as due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  A chronic left ankle disorder was not incurred in or aggravated by service, or as due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Service Connection for a Lumbosacral Spine Disorder

The Veteran seeks service connection for a disability of the lumbosacral spine.  He contends that he injured his spine as the result of in-service back trauma, to include jumping out of helicopters, digging foxholes, and filling sandbags, while serving overseas.  Because this disorder continues to the present, service connection is warranted, according to the Veteran.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Next, the Board notes that the Veteran has claimed service in Vietnam during his active duty period, and such service is confirmed within his records.  See 38 C.F.R. § 3.309(e).  Thus, the theory of whether service connection for lumbosacral spine disorder as due to herbicide exposure has been raised by the record.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement, whether or not they are explicitly raised by the claimant). 

Any veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  

If the veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  

Arthritis and degenerative disc disease are not among the listed disorders.  Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).

Turning to the evidence of record, the service treatment records are negative for any treatment for or diagnoses of lumbar disc disease.  Dorsal scoliosis was indicated in the 1962 entrance examination report.  There is, however, no indication of treatment for a lumbar spine injury or disability in the service medical records and the April 1966 separation examination report indicates that the Veteran's spine was normal.  

On his April 1966 Report of Medical History, he denied any history of bone, joint, or other deformity, and denied any past hospitalization.  He also stated he was in "better than average condition."  While he reported several minor health-related issues, including multiple tooth cavities and bilateral pes planus, he did not mention any sort of low back disorder or disability at that time.  Therefore, no chronic low back disorder was noted in the service treatment records.

Post-service medical evidence does not indicate treatment for a disease or injury of the low back for many years.  In March 1989, he was seen at a VA facility for follow-up care of a left lower extremity fracture sustained approximately three months prior.  At that time, he reported a history of "chronic nerve damage while in Vietnam."  The nature or location of this nerve damage was not specified.  

The post-service medical evidence also includes a September 1995 magnetic resonance imaging (MRI) report reflecting that the Veteran gave a history of low back pain of 25 years duration radiating to his legs.  The diagnoses were degenerative disc disease at L4-5 and L5-S1 without neural foraminal compromise and disc protrusion at L5-S1 which may mildly compress the traversing left S1 nerve root.  No mention was made regarding the his active duty service.  

During a May 1998 RO hearing, the Veteran testified that he did not have low back problems prior to service, but that while serving in the Philippines and in Vietnam, a combination of digging, jumping out of vehicles, and jumping out of hovering helicopters caused disc problems and related low back pain.  He testified that he was treated in Vietnam at a MASH unit, where he was given muscle relaxant shots in his back and placed in traction for about one week.  

He noted that in a six-month span he experienced three or four bouts of low back difficulty requiring this kind of treatment.  He added that while in the Philippines in 1963 or 1964, he experienced numbness in his feet, which he related to a sciatic problem, and that he was hospitalized at Clark Air Force Base, administered shots, and placed in traction.  The Veteran testified that doctors in service told him that his discs were pinching his sciatic nerve.
 
The Veteran further testified that he thought that a year or two after service he sought treatment for his low back at a VA medical facility in Syracuse, New York (his testimony is confusing on this point; specifically, he was unsure whether he sought back treatment or treatment for a rash, or both; and was unsure exactly when treatment was sought).  He noted that he was first diagnosed with a low back disability while being treated at a VA facility in Las Vegas around 1984.  He related that he was not treated between 1967 and 1984, but that he conducted his own physical therapy during that time.  

VA outpatient treatment records reflect that the Veteran presented in July 2002 with complaints of chronic sciatic pain.  He related that he was upset because records of an inservice back injury were lost.  

In an August 2002 VA examination, the Veteran reported a history of low back pain since his time in the service, which he related to digging and filling sandbags, and jumping from vehicles.  He related that he was told at the time that he had disc disease with pinching on the sciatic nerve, which caused pain to radiate down his left side.  He denied back surgery, but noted epidural injections times three at VA facilities.  

Physical examination revealed tenderness over the lumbar spine with muscle spasm and a limitation of motion.  X-rays of the lumbosacral spine revealed discogenic disease, L5-S1.  The pertinent diagnoses of this examination were:  degenerative lumbar disc disease with ongoing pain syndrome, with subjective and objective symptoms as described, and without evidence of radiculopathy.  

During the May 2003 Travel Board hearing, the Veteran again testified that while in Vietnam he sustained a low back injury due to jumping out of vehicles and helicopters, and digging too many bunkers.  He noted that he was placed in traction at Clark Air Force Base in the Philippines for a week, but that these records could not be located.  He again indicated that he was also placed in traction at some point during his service in Vietnam.  

The Veteran testified that he sought back treatment at a VA facility in 1989 or 1990, and that he attended a VA pain clinic for a few years.  He noted that treatment from each facility included spinal injections and physical therapy.  He also noted that he received back treatment in 1981 from an orthopedist but that he could not remember the doctor's name.  Service personnel records support his contention that he served in Vietnam, as well as in the Philippines at Clark Air Force Base.  

The Veteran was next examined by VA in October 2010, at which time his claims file was reviewed by the examiner, a VA physician.  Upon physical examination, the Veteran was diagnosed with arthritis and a strain of the lumbosacral spine.  Degenerative disc disease was also diagnosed.  Regarding the etiology of these disorders, the examiner noted the gap in time between the claimed initial onset of the Veteran's low back pain and other symptomatology, and his first post-service treatment for a low back disorder.  Based on this time gap, the examiner determined it was less likely than not that any current disorder of the lumbosacral spine was related to any in-service disease or injury.  

In October 2011, this issue was referred to a VA physician for a medical opinion regarding the etiology of the Veteran's lumbosacral spine disorder.  After reviewing the Veteran's medical history as found within the claims file, the examiner stated it was unlikely any current lumbar spine disorder was related to an in-service injury.  While the Veteran himself reported an in-service injury, the service treatment records did not confirm such an injury, and no lumbosacral spine disorders were noted at service separation.  

A second VA opinion was received in August 2012 from a VA physician.  This examiner stated that the Veteran's in-service injuries to his low back "likely contributed to his current lumbar spine disability."  No further rationale was provided.  

Taking into account all of relevant evidence of record discussed above, the Board finds that the preponderance of the evidence is against the award of service connection for a lumbosacral spine disorder.  As an initial matter, the Veteran is diagnosed with lumbosacral strain, arthritis, and/or degenerative disc disease of the lumbosacral spine, verified by X-ray.  The Board does not find, however, that these disorders were incurred during service, manifested to a compensable degree within a year thereafter, or are related to a disease or injury incurred in service.  

As noted above, the service treatment records are negative for any diagnosis of or treatment for a low back disorder during service, and none was noted on service separation.  He denied any history of the same at that time.  He now contends that activities such as jumping out of helicopters and filling sandbags during service resulted in low back pain during service.  

As a layperson, the Veteran is competent to testify regarding such observable symptomatology as low back pain, which is experienced via the senses and does not require medical training or expertise to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Board places less credibility on the current statements in light of the Veteran's contemporaneous denials of any low back symptomatology at service separation in April 1966.  He now claims to have injured his back during service and undergoing hospitalization at a military base while on active duty; on service separation in 1966, however, he denied both any symptoms related to the back as well as any history of recent hospitalization.  These inconsistencies weigh against the claim.

Additionally, although he filed a service connection claim for dermatitis of the left lower extremity in 1968, within two years of service separation, he did not report or seek treatment or compensation for disabilities of the back at that time.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, the Veteran filed a claim for service connection for an unrelated disability, but did not mention symptoms of the back at that time.  This suggests to the Board that there was no pertinent back symptomatology at that time.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  

In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a disorder of the back, when viewed in the context of his action regarding another claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a chronic back injury in service, or the lack of back symptomatology at the time he filed the claim, or both.  

The Veteran has also reported seeking treatment for a low back disorder shortly after service separation.  On his 1968 application for service connection for dermatitis, however, when asked to list any physicians who have treated him since service, he listed none.  As noted above, the first records of treatment for a low back disorder date to the 1980's, approximately 20 years after service separation.  This lengthy period without complaint or treatment weighs against a finding of ongoing symptomatology since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In assigning less probative value to the Veteran's assertion of an in-service low back injury, the Board is not basing its finding solely on the lack of in-service treatment.  The absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Rather, as already discussed above, the Board is making such a finding based on the totality of the record, to include the Veteran's denial of any sort of low back disorder, accompanied by medical findings of a normal low back, at service separation.  

Regarding the August 2012 medical opinion from a VA physician, the Board acknowledges that this examiner stated that the Veteran's in-service injuries to his low back "likely contributed to his current lumbar spine disability."  No further rationale was provided, however, and the physician did not discuss other unfavorable evidence of record, such as the April 1966 service separation examination or the lengthy gap between service and the first medical diagnosis of a lumbosacral spine disorder.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Thus, the Board assigns the August 2012 medical opinion less probative weight, as it lacks any supporting rationale or a detailed discussion of the evidence of record.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

In contrast, the October 2010 and October 2011 VA opinions contained a more detailed discussion of the Veteran's medical history.  In particular, these examiners made specific notation of the lack of medical evidence of a lumbosacral spine disorder at service separation, suggesting that even if a low back injury was incurred in service, such an injury was acute and transitory and did not result in a chronic disability.  Thus, the Board assigns these opinions greater probative weight.  

The Board has also considered whether service connection is warranted based on herbicide exposure.  While the Veteran has been diagnosed with several disorders of the lumbosacral spine, none of these disorders are among the presumptive disorders listed at 38 C.F.R. § 3.309(e).  Additionally, no competent expert has suggested a nexus between the Veteran's confirmed herbicide exposure and his current disorders of the lumbosacral spine.  Thus, service connection on that basis is not warranted.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbosacral spine disorder, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable.  

Service Connection for Cervical Spine and Left Ankle

The Veteran also seeks service connection for disabilities of the cervical spine and left ankle.  In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed the current secondary service connection claims prior to that date, the amendment is not applicable to the current claim.  

As an initial matter, the Board notes that the Veteran has denied, and the evidence does not suggest, onset of disabilities of either the cervical spine or the left ankle during service.  In an April 2011 statement, he specifically indicated that his service connection claims for disabilities of the cervical spine and left ankle were on a secondary basis, and neither of these disorders was incurred in service, by his account.  Rather, his contention was and remains that his lumbosacral spine disorder resulted in post-service disorders of the neck and left ankle.  Thus, the Board's analysis will be limited to the issue of entitlement to service connection for these disorders on a secondary basis.  

As discussed above, service connection on a secondary basis requires that service connection be established for the underlying disorder which allegedly resulted in the disabilities claimed.  As the Board has denied service connection for a lumbosacral spine disorder, service connection on a secondary basis must, as a matter of law, also be denied for disorders of the cervical spine and left ankle.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current 38 U.S.C.A. § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Veteran was subsequently afforded appropriate notice in February 2004 and again in July 2008 with subsequent readjudication of his claims on several occasions, most recently within a March 2011 supplemental statement of the case.  Such issuance of a fully compliant notice, followed by readjudication of the claims, cures any prior notice defects.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

As to VA's duty to assist, the RO associated the Veteran's private and VA treatment records with the claims file, and he was afforded VA examinations and/or opinions on several occasions, most recently in August 2012.  These VA examinations and opinions contain adequate clinical findings, rendered in light of the Veteran's entire medical history, and fulfill VA's duty to properly development the evidentiary record.  

VA also obtained other records indicated by the Veteran, including his VA outpatient treatment records.  He has notified VA of additional private medical treatment records dating as far back as 1981, but has also stated he is unable to remember the names or locations of these medical care providers.  In the absence of such relevant information, VA has no further duties in this regard.  

The Veteran has also alleged the existence of additional service treatment records that are not within the claims file.  Regarding any additional service treatment records, the RO made a subsequent request for service records in September 2008, but in a January 2009 response, the National Personnel Records Center (NPRC) indicated that no additional service treatment records were available.  The Veteran was so informed within an April 2009 supplemental statement of the case.  Additional service treatment records were again requested in February 2010, and in May 2010, VA was again informed that no further service treatment records were available.  He was again informed that same month.  

Thus, based on the above, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained or attempted to be obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a lumbosacral spine disorder is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for a left ankle disorder is denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


